PER CURIAM.
This matter came on to be heard on the motion of the Commissioner of Internal Revenue by his attorneys, and on the stipulation of the respective parties hereto by their counsel, to docket the cause and to enter a judgment reversing and remanding said cause to the United Stales Board of Tax Appeals for the entry of a final order that there is an overpayment in income tax of W. T. Waggoner Estate in the amount of $19,903.-88 for the calendar year 1926.
Upon due consideration of said stipulation, it is ordered and adjudged by this court that the judgment of the said United States Board of Tax Appeals in this cause be, and the same is hereby, reversed, and that said cause be, and it is hereby, remanded to the said United States Board of Tax Appeals for the entry of a final order that there is an overpayment in income tax of the W. T. Waggoner estate in the amount of $19,903.-88 for-the calendar year 1926. It is further ordered that a certified copy of this judgment be forthwith transmitted to the United States Board of Tax Appeals.